Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of the species of Group 5 (Figs 7-8), in the reply filed on 7/19/22 is acknowledged, as is applicant’s indication that the claims readable on the elected species are claims 1-14 and 16-19. The examiner also acknowledges applicant’s indication that claims 1-5 and 9-14 are generic. However, the examiner disagrees. It is readily apparent that the features of some of claims 1-5 and 9-14 are not present in all of the species. For example, all of the species do not have the pins of claim 5. 
The traversal is on the ground(s) that Fig 7 demonstrates that the features of Group 5 are not mutually exclusive with respect to Group 1 or Group 2.  This is not found persuasive because Group 1 (Figs 1-5) is patentably distinct from Group 5 (Figs 7-8) since Group 1 does not include at least the protective sheath 280 and the needle bending feature 364 as shown in Fig 7. Group 2 (Fig 6) is patentably distinct from Group 5 (Figs 7-8) since Group 2 does not include at least the needle bending feature 364 as shown in Fig 7. Additionally, applicant has not argued that the noted species are patentably indistinct. Therefore, the finding that they are patentably distinct stands and the restriction has not been withdrawn. Moreover, the opening 62 in Group 5 appears to be configured differently from the opening 62 in Groups 1-2. Compare 62 in Fig 7 with 62 as most clearly seen in Figs 3 and 6. For this reason also Group 5 is patentably distinct from Groups 1 and 2.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/19/22. An action on the merits of claims 1-14 and 16-19 follows.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-14, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson et al. (2010/0084406) cited by the applicant. The claimed container reads on container 10 in the embodiment of Figs 2A and 2B. Thus, the claimed housing can be the structure defined by the walls of the container. The housing has first and second compartments (22 and 24 respectively) as claimed, for storing new and used pen needles. See also page 3 left column line 6. The flexibility of partition 20 or 20’ in this embodiment makes the compartments adjustable in size as recited in the claims. See [0028]. See also [0033]. See also the rest of the reference and note the comments in the 10 page letter filed with the IDS of 6/7/22 (the letter itself does not appear to be listed in the IDS). 
The needle bending feature of claim 16 is described in page 5 right column line 4 of the reference. The examiner notes that claim 18 recites no additional structure to that in claim 16 from which claim 18 depends. The container of Erickson is found to meet the functional recitations in claim 18.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 17 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (2010/0084406) in view of.
Erickson may not disclose the features of these claims. However, they are found to be conventional or well within the level of skill of one having ordinary skill in the art to provide. For example, Mulone et al. (2012/0037526), also cited by applicant, discloses a bag 104 on which the claimed protective sheath reads. It would have been obvious to provide such an apparatus in the housing of Erickson, and fix it to the  housing as also claimed, for the purpose of helping to reduce the possibility of contamination of the new pen needles. 
In another example, at least Samuel (6,792,662) shows that a needle bending feature can include some curved surface and can be integral to a housing as claimed. Therefore, it would have been obvious to provide the needle bending feature of Erickso as claimed for the purpose of more economically providing it or to make it more attractive. 

Claims 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736